DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Applicant’s Remarks filed on 11/20/2020.
Claims 2-17 are currently pending and have been examined.

Allowable Subject Matter
4.        Claims 2-17 are allowed.

Reasons for Allowance
5.	Regarding the Claim Rejections - 35 USC § 101, claims 2-17 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
	Whereas, independent claim 1 recites an abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)), namely electronic trading using graphical indicators, the additional element or combination of elements of “generating, by the computing device, a rule based on the received market data for the selected value level, and monitoring, via the computing device as the market activity is received, market activity with respect to market data received from the electronic exchange for the selected value level and the rule; updating, by the computing device, a display property for the flexible price- volume indicator, the display property being a quantity value determined from an analysis of the rule according to monitoring the market activity with respect to market data received from the electronic exchange for the selected value level and the rule” integrate the abstract idea into a practical application of 
6.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Singer et al. (U.S. Patent No. 7,558,754), hereinafter, “Singer” and Luo (U.S. Pub. No. 2010/0017259), hereinafter, “Luo”. 
	Singer provide a system and method for displaying quantity related information determined for a plurality of time periods are described. According to one method, a trader may define one or more time periods for which a trading application may determine traded quantities, traded buys, traded sells, or other quantity related information at a plurality of price levels during the defined time periods. The trading application may then graphically display the quantities for each time period in relation to the static axis of prices. The method further includes periodically updating the displayed traded quantity to reflect the quantity during the defined time period, where the quantity is updated based on subsequent market updates that are received from the exchange for the tradable object.	
	Luo provides a system, method, and product that enable users to conveniently receive financial benefits from publishing content online are described. A price for a 

The following is a formal statement of reasons for allowance over prior art:
7.	Claims 2-17 are allowed because the best prior arts of record, Singer et al. (U.S. Patent No. 7,558,754), hereinafter, “Singer” and Luo (U.S. Pub. No. 2010/0017259), hereinafter, “Luo”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "generating, by the computing device, a rule based on the received market data for the selected value level, and monitoring, via the computing device as the market activity is received, market activity with respect to market data received from the electronic exchange for the selected value level and the rule; updating, by the computing device, a display property for the flexible price- volume indicator, the display property being a quantity value determined from an analysis of the rule according to monitoring the market activity with respect to market data received from the electronic exchange for the selected value level and the rule."

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, 

Conclusion
8.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
9.      		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696